Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 05/28/2022, new claims 21-25 have been added.  Claims 1-25 are pending.  Claims 9-20 stand withdrawn with traverse.

Claims 1-8 and 21-25 are under current examination.  

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  

Claims 2 and 3 each recite the tilde punctuation mark “~” between the upper and lower bounds of all the ranges recited in these claims.  Typically, in the United States this punctuation is used to indicate “about” or “approximately”.  Amending the claim to replace the tilde “~” with a dash “-“ would be remedial. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 4 and 7, the examiner notes that the words “including” or “includes” can be definite in certain circumstances but the usage of the term “includes” in this instance can be interpreted to indicate exemplary substances that the “cyclodextrin” (claim 4) or the “additive” (claim 7)  may be, rather than further limiting the claimed invention. 
Alternatively, Applicant could use Markush language to describe the list of substance that further limit the term “cyclodextrin”.  See MPEP 2117.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Response to Arguments
Applicant's arguments filed 05/28/2022 have been fully considered but they are not persuasive.  On page 7, Applicant states that claims 4-7 have been amended by deleting the phrase “includes but not limited to”.  Claims 4 and 7 remain rejected because the amendment did not fully address the indefiniteness as set forth in the Office action mailed on 02/28/2022.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Specifically, claim 22 fails to include all of the limitations of the claim upon which it depends.  Claim 22 limits the cyclodextrin to SBE-b-CD, which the specification indicates stands for sulfobutyl ether beta cyclodextrin, but claim 22 depends from claim 4, which limits the cyclodextrin to a Markush group of substances that lists sulfobutyl ether beta cyclodextrin sodium salt but does not list sulfobutyl ether beta cyclodextrin.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8,791,152; issue date: 07/29/2014; of record) in view of Alakhov et al. (US 2015/0328321; publication date: 11/09/2015; of record).  

With regard to instant claims 1-3, Kim discloses a composition containing the anti-cancer agent docetaxel (a taxane having poor water solubility), cyclodextrin, and PEG (i.e. a solubilizer according to the instant invention) or PVP prepared by lyophilizing an aqueous solution of these substances (abstract, col 1).  In example compositions, Kim formulates the composition to contain either PVP or PEG; however, it would have been prima facie obvious to combine these substances because they are both disclosed by Kim for the same purpose of increasing water solubility of docetaxel (col 2, lines 40-45; see MPEP 2144.06).  For every 1 part by weight of docetaxel, the cyclodextrin is used at 5-400 parts; Kim’s water soluble polymer (i.e. the PEG and the PVP) is used at 0.1 to 100 parts by weight.  These ranges in proportions of cyclodextrin to docetaxel and proportions of PEG/PVP overlap with the ranges recited in the instant claims.  Please refer to MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Kim differs from the instant invention in that the active agent is docetaxel rather than cabazitaxel.
Alakhov discloses that cabazitaxel was designed to overcome multidrug resistance associated with paclitaxel and docetaxel (0002).  
It would have been prima facie obvious to replace the docetaxel in Kim’s formulation with cabazitaxel.  The skilled Artisan would have been motivated to do so in order to avoid MDR-mediated resistance to the active agent, thereby increasing efficacy of treatment.  The artisan of ordinary skill would have had a reasonable expectation of success because docetaxel and cabazitaxel are the same category of chemical compound (taxanes having poor water solubility), and have close structural similarity and therefore would be expected to possess physical properties that are sufficiently similar that they could be formulated in a comparable fashion.  
With regard to claim 4, Kim discloses hydroxypropyl--cyclodextrin (col 3, line 30).  
With regard to claims 5, and 23  Kim discloses PEG (and preferably PEG having molecular weight 300, 400 and 600).
With regard to claims 6 and 24, Kim discloses PVP with a K number of 12 or 17 (table 2).  
With regard to claims 1-3, 7, and 25, Alakhov discloses that citric acid (i.e. an additive as recited in the instant claims) may be used to adjust pH of compositions containing cabazitaxel (0008).  It would have been prima facie obvious to include citric acid as an additive in an amount required to reach a pH that is suitable for requirements of the product, e.g. suitable for injection.  For this reason, the examiner does not consider the amount of citric acid required by the claims to patentably define over the cited prior art.  See MPEP 2144.05.  
With regard to claim 8, Kim’s composition is lyophilized, thus Kim discloses a solid lyophilizate (col 2, lines 60-61).
With regard to claim 22, as noted above, Kim discloses a complex between the taxane docetaxel and a cyclodextrin and states that other than the types listed, other cyclodextrin derivatives may be used.  Alakhov a complex between cabazitaxel and sulfobutyl ether beta cyclodextrin (e.g. 0006).  It would have been prima facie obvious to use the specific cyclodextrin sulfobutyl ether beta cyclodextrin as the complexing agent for cabazitaxel in the formulation of Kim/Alakhov.  One would have been motivated to do so because this specific cyclodextrin had been demonstrated to successfully complex the specific taxane cabazitaxel in Alakhov, therefore one having ordinary skill would (a) recognize sulfobutyl ether beta cyclodextrin as a suitable complexing agent specifically for cabazitaxel (see MPEP 2144.07) and (b) would have had confidence that the complex would be formed because this had already been demonstrated in the prior art.  One would have had reasonable expectation of success for the same reason.

Response to Arguments
Applicant's arguments filed 05/28/2022 have been fully considered but they are not persuasive.

On pages 8-10, Applicant argues that Alakhov is completely different than the present application, pointing to the combination of cabazitaxel, specific cyclodextrin, and solubilizing agents and the concentration greater than 10 mg/mL reported by Applicant.  Applicant argues further that Alakhov uses only cyclodextrin without PVP and/or PEG and achieves a concentration of no more than 4.17 mg/mL  Applicant cites Alakhov’s table following 0012 and example 1. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, as explained in the rejection above, Kim teaches that adding known solubilizing agents PVP and PEG to a cyclodextrin-taxane (docetaxel) complex can further enhance the solubility of the complex.  Specifically Kim states:
The present inventors completed the present invention by
developing a pharmaceutical composition for injection con-
taining docetaxel with improved solubility and stability as
compared to those of conventional agents by combining
water-insoluble docetaxel with hydroxypropyl--cyclodex-
trin and a water-soluble polymer Such as hydroxypropyl
methylcellulose (HPMC), polyethylene glycol (PEG) or
polyvinylpyrrolidone (PVP) in distilled water to improve the
stability of docetaxel in an aqueous Solution.

In view of Kim, one having ordinary skill in the art would have understood that complexation of the taxane with a cyclodextrin together with including hydrophilic polymers in the formulation lead to improved solubility in an aqueous solution.  One having ordinary skill in the art would have reasonably expected that the aqueous solubility of Alakhov’s sulfobutyl ether beta cyclodextrin-taxane (cabazitaxel) complex would have been further enhanced when formulated with known solubilizing agents, in view of the close structural similarity of docetaxel to cabazitaxel (which both belong to the taxane class of anti-cancer agents), based upon the disclosure by Kim that different cyclodextrins may be used as the complexing agent for the taxane (col 3, lines 17-19), and based upon successful complexation of cabazitaxel with sulfobutyl ether beta cyclodextrin.  

On pages 10-11 Applicant argues that Kim’s teaching is limited to PEG or PVP, but not both polymers, as claimed. Applicant argues that Kim only uses one water soluble polymer in example formulations.  Finally, Applicant argues that for those skilled in the art a single water-soluble polymer is generally used because it is generally considered that the water-soluble polymer is a kind of substance with similar functions and the effect of using one is the same or equivalent to that of using more.  
The disclosure of two substances to be useful for the same purpose, in this case that PEG and PVP increase the aqueous solubility of a taxane-cyclodextrin complex, is sufficient to establish a prima facie case of obviousness for combining them (see MPEP 2144.06).  Although an obviousness rejection under 35 USC 103 may be overcome with a persuasive showing of unexpected results, such has not been made of record in the instant case at this point in prosecution.  See further discussion below.  With regard to Applicant’s citation of Kim’s examples, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123(II).  With regard to Applicant’s comment that it is generally considered that the water-soluble polymer is a kind of substance with similar functions and the effect of using one is the same or equivalent of that of using more, this mirrors the reasoning underlying the decision in In re Kerkhoven: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06(I).)  

On page 11, Applicant argues that they have discovered a surprising result that combining both PEG and PVP leads to significantly better results.  On page 11, Applicant argues further that the content is not taught by Kim (Applicant states that Kim discloses a ratio of docetaxel to water soluble polymer of 1:0.1-100) and that Applicant has particularly studied the content of each component, citing the examples presented in the instant specification.  
As noted in the rejection supra, the range in ratio of taxane to water soluble polymer (PEG/PVP) disclosed by Kim overlaps with the range recited in the instant claims, which is sufficient to establish a prima facie case of obviousness.  Kim’s range of 0.1 - 100 parts solubilizer per one part taxane possesses substantial overlap with the range 10 - 200 parts solubilizer per one part taxane (cabazitaxel) recited in the claims.  As noted above, an obviousness rejection may be overcome with a persuasive showing of unexpected results.  Please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
The examiner has reviewed the data presented in the specification.  As noted in the remarks, examples 1-16 disclose compositions falling within the scope of the claims.  In each of these examples the composition is described as being a uniform solution after two hours of agitation.  This description is qualitative and provides limited information on the solubility of the cabazitaxel in the formulation (i.e. this is not a solubility limit, but merely an indication that the cabazitaxel is soluble under the specific conditions tested).  Examples according to the invention show that e.g. 1 g cabazitaxel can be dissolved in 10 g of water when both PEG300 and PVPK12 are present (example 15, which contains 1 g cabazitaxel, 70 g PEG300, 4 g PVPK12, and 10 g water).  As discussed above, one having ordinary skill in the art would have expected adding PEG and/or PVP to any aqueous solution of a taxane-cyclodextrin complex would increase the solubility of the complex in the solution.  As expected, adding the solubilizers to an SBE--CD-cabazitaxel complex further improved the solubility of the SBE--CD-cabazitaxel complex.  Comparative examples 1 and 2 assess the effect of PVP in isolation of PEG in isolation and comparative 3 evaluates a composition containing the SBE--CD-cabazitaxel complex with no solubilizer and no PVP.  The duration of agitation for comparative examples 1 and 2, in which cabazitaxel is reported to not fully dissolve, is not reported.  As with the examples according to the invention, comparative examples do not report a solubility limit but rather provide a qualitative snapshot of SBE--CD-cabazitaxel complex solubility in specific compositions outside the scope of the claimed invention.  Comparative example 1, containing PVP and lacking PEG, indicates that 1 g cabazitaxel is not completely dissolved in 80 g of water.  Comparative example 2, containing PEG and no PVP, indicates that 1 g of cabazitaxel can be dissolved in 18 g of water, thus PEG alone also appears to greatly enhance the solubility of the SBE--CD-cabazitaxel complex in aqueous solution.  Comparative example 3, lacking both PEG and PVP, indicates that 1 g of cabazitaxel does not fully dissolve in 88 g of water.  Although the solubility of the SBE--CD-cabazitaxel complex in these different compositions seems to be different, the data are difficult to interpret and difficult to compare to the examples according to the invention because solubility limits using the different solubilizers are not reported.  In order to understand the individual effects of PVP and PEG on the solubility of SBE--CD-cabazitaxel complex in aqueous solution, one requires the solubility limit of SBE--CD-cabazitaxel complex without either solubilizer.  Without this information, one cannot say how many fold-increase each solubilizer provides when used in isolation, and therefore cannot accurately evaluate whether the combination is additive or synergistic.  As such, the unexpected nature of the results of Applicant’s experiments cannot be fairly evaluated.  Finally, the data are not commensurate in scope with the claims, with the exception of claim 21, in terms of the identity of the solubilizer and in terms of the amount of each substance embraced by the claims.  For example, the weight ratio of cabazitaxel to solubilizer permitted by the claims ranges from 1:10 to 1:200; however, example ratios range only from about 1:49 to 1:75, thus a much narrower range is exemplified.  

On page 12, Applicant argues that Kim discloses different active agents therefore Kim discloses different preparations and their effects are not comparable to the presently recited cabazitaxel composition for injection.  
The examiner disagrees that one having ordinary skill in the art would not extrapolate Kim’s teachings of a docetaxel-cyclodextrin complex to other taxane-cyclodextrin complexes.  The very close structural similarity between docetaxel and cabazitaxel as well as Kim’s express disclosure that other cyclodextrins besides those exemplified by Kim may be used provide one of ordinary skill with a reasonable expectation of success within the meaning of 35 USC 103.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8  and 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/262,608 in view of Alakhov et al. (US 2015/0328321; publication date: 11/09/2015).  

Inter alia, the claims of the ‘608 application embrace a composition comprising docetaxel, cyclodextrin, polyethylene glycol, polyvinylpyrrolidone, and citric acid in amounts that are the same as the amounts required by the instant claims.  The PVP is inter alia, K-12 and K-17, the PEG can have MW of 300 or 400 etc., and the cyclodextrin may be SBE--CD.  The composition is formed by lyophilization and is therefore a lyophilizate.  
The claims of the ‘608 application are silent with respect to formulating the active agent cabazitaxel.  
Alakhov discloses that cabazitaxel was designed to overcome multidrug resistance associated with paclitaxel and docetaxel (0002).  
It would have been prima facie obvious to replace the docetaxel in the formulation of the ‘608 application with cabazitaxel.  The skilled Artisan would have been motivated to do so in order to avoid MDR-mediated resistance to the active agent, thereby increasing efficacy of treatment.  The artisan of ordinary skill would have had a reasonable expectation of success because docetaxel and cabazitaxel are the same category of chemical compound (poorly water soluble taxanes), and have close structural similarity and therefore would be expected to possess physical properties that are sufficiently similar that they could be formulated in a comparable fashion.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 05/28/2022 have been fully considered but they are not persuasive.
On page 13 Applicant requests that the double patenting rejection of the claims be withdrawn in view of the amendments to the claims without requiring a terminal disclaimer; however, the amendments to the claims do not distinguish from the copending application, s set forth in the rejection above.  
Applicant’s comment that they reserve the right to file a future terminal disclaimer is noted.  

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617